—In a proceeding to annul an in rem tax foreclosure conducted pursuant to Real Property Tax Law, article 11, title 3, and set aside the conveyance of the subject property, the petitioner appeals from an order of the Supreme Court, Dutchess County (Jiudice, J.), entered June 29, 1993, which granted the motion of the Commissioner of Finance, County of Dutchess, to dismiss the petition.
Ordered that the order is affirmed, with costs to the Commissioner of Finance, County of Dutchess.
Having failed to interpose an answer in the tax foreclosure proceeding, the petitioner is precluded from obtaining the relief she seeks (see, Matter of Valente v Culver, 124 AD2d 950). Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.